Citation Nr: 0934460	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-24 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Evaluation of bilateral hearing loss disability, 
currently rated as 0 percent disabling.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from January 1966 to January 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in April 2009.  A 
transcript of the hearing has been associated with the claims 
file.


FINDINGS OF FACT

1.  On VA audiometric examination in December 2008, for the 
right ear the average decibel loss was 44 and the speech 
recognition score was 94 percent (level I); and for the left 
ear the average decibel loss was 58 with the speech 
recognition score of 94 percent (level II).  Other testing 
was essentially similar.

2.  Tinnitus is attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2008).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in May 2005, March 2006 and June 2008.  Regarding the 
appellant's claim for a higher evaluation, the Board notes 
that the appellant is challenging the disability evaluation 
assigned following the grant of service connection.  In 
Dingess, the U.S. Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, supra. at 490-191.  Thus, VA's duty to notify in 
this case has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We also note that the VA 
examination was adequate.  The examiner reviewed the history, 
established clinical findings and presented reasons for the 
opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

Lastly, the Board notes that during the hearing, the veteran 
was informed of the medical criteria for rating hearing loss 
and provided an opportunity to submit additional evidence.  
Such actions supplement VCAA and comply with 38 C.F.R. 
§ 3.103.

				Legal Criteria and Analysis 

Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2008).  We conclude that the disability has not 
significantly changed and a uniform rating is warranted.  

The appellant's service-connected bilateral hearing loss 
disability has been rated by the RO under the provisions of 
Diagnostic Code 6100.  The assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e).  In addition, 38 C.F.R. § 4.86 applies to 
exceptional patterns of hearing impairment.  Under its 
provisions, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman Numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. When the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  

On the July 2005 VA compensation and pension examination, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
25
60
       
70
LEFT
35
65
65
65

The appellant had a pure tone average of 46 for the right ear 
and 58 for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 96 
percent in left ear.  

On the October 2005 VA compensation and pension examination, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
20
65
70
LEFT
40
65
70
70

The appellant had a pure tone average of 45 for the right ear 
and 61 for the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and 94 
percent in left ear.  

On the December 2008 VA compensation and pension examination, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
60
65
LEFT
40
60
65
65

The appellant had a pure tone average of 44 for the right ear 
and 58 for the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and 94 
percent in left ear.  

The July 2005 audiological evaluation revealed an average 
right ear pure tone decibel loss of 46 with speech 
recognition of 96 percent.  This corresponds to a numeric 
designation of Level I hearing in the right ear.  38 C.F.R. § 
4.87, Table VI (2008).  The appellant had a left ear average 
pure tone decibel loss of 58 with speech recognition of 96 
percent.  These findings are consistent with Level II hearing 
in the left ear.  These combined numeric designations result 
in a rating of 0 percent under Diagnostic Code 6100.  38 
C.F.R. § 4.85, Table VII (2008).  

The October 2005 audiological evaluation revealed an average 
right ear pure tone decibel loss of 45 with speech 
recognition of 94 percent.  This corresponds to a numeric 
designation of Level I hearing in the right ear.  38 C.F.R. § 
4.87, Table VI (2008).  The appellant had a left ear average 
pure tone decibel loss of 61 with speech recognition of 94 
percent.  These findings are consistent with Level II hearing 
in the left ear.  These combined numeric designations result 
in a rating of 0 percent under Diagnostic Code 6100.  38 
C.F.R. § 4.85, Table VII (2008).  

The December 2008 audiological evaluation revealed an average 
right ear pure tone decibel loss of 44 with speech 
recognition of 94 percent.  This corresponds to a numeric 
designation of Level I hearing in the right ear.  38 C.F.R. § 
4.87, Table VI (2008).  The appellant had a left ear average 
pure tone decibel loss of 58 with speech recognition of 94 
percent.  These findings are consistent with Level II hearing 
in the left ear.  These combined numeric designations result 
in a rating of 0 percent under Diagnostic Code 6100.  38 
C.F.R. § 4.85, Table VII (2008).  

As shown above, at most, the audiometric examinations support 
a 0 percent rating for bilateral hearing loss disability.  
The Board notes that the appellant's assertions that his 
hearing has deteriorated are credible.  However, in 
determining the actual degree of disability, the examination 
findings are more probative of the degree of impairment.  
Moreover, as noted above, the Court has noted that the 
assignment of disability ratings for hearing impairment is 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann, supra.  In this case, the numeric 
designations produce a 0 percent disability evaluation.  38 
C.F.R. Part 4 Diagnostic Code 6100.  Accordingly, the 0 
percent rating presently assigned accurately reflects the 
degree of the appellant's service-connected hearing 
impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, § 
4.85, Diagnostic Code 6100.  

The Board notes that the appellant does not have an 
exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 
given that the results of audiology testing do not show 
puretone thresholds at all four of the specific frequencies 
of 55 decibels or more.  The results also fail to show that 
the pure tone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz. 

The Board recognizes that the appellant argued at his April 
2009 hearing that the December 2008 VA examination was 
inaccurate.  However, the Board notes that the VA examiner 
was competent to render testing.  The examiner is an 
audiologist who conducted testing and established clinical 
findings.  Moreover, no evidence has been submitted to show 
that the examination results are inaccurate and should be 
discarded.  In any event, the examination results appear to 
be consistent with the July 2005 and October 2005 
examinations.  We again note that during the hearing, the 
Veteran was provided an opportunity to cure any evidentiary 
defect by submitting additional evidence.  He did not submit 
additional evidence.

Based on the foregoing, the claim for a compensable 
evaluation for bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).

Service connection 

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, __ 
F.3d __ (C.A. Fed. 2009) (March 5, 2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  Certain 
chronic diseases, such as an organic disease of the nervous 
system, may be service connected if manifested to a degree of 
10 percent disabling or more within one year after separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2008). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

The appellant has appealed the denial of service connection 
for tinnitus.  The Board notes that the appellant has alleged 
participation in combat and his DD-214 shows that he was 
awarded the Purple Heart .  In light of this, the appellant 
is entitled to the provisions set forth in 38 U.S.C.A. 
§ 1154(b).  Thus, his claims of noise exposure and ringing, 
to include noise from artillery, will be accepted as evidence 
of what occurred in service since it is consistent with the 
circumstances, conditions or hardships of such service.  

At separation, the appellant's ears were reported normal.  A 
history of unlocalized tinnitus, concussion in service and 
noise exposure in service was noted in December 2002.  During 
the October 2005 VA compensation and pension examination, the 
appellant reported unlocalized episodic tinnitus.  He 
reported that the tinnitus occurs once every month or every 
couple of months.  He denied recreational/occupational noise 
exposure.  It was noted that the appellant had a history of 
combat noise exposure and a concussion in 1967 resulting from 
artillery shell injury.  The VA examiner opined that the 
appellant's tinnitus is less likely than not a result of 
service given the unknown onset and limited frequency of 
occurrence.  

Via various statements the appellant has reported ringing in 
his ears for years.  According to the appellant, he was a 
gunner with no ear protection and he sustained a concussion 
when he was blown up by artillery shell in service.  He 
reported, while in service, noise exposure from 8 to 10 on a 
scale of 1 to 10 on a daily basis.  He reported ringing and 
humming developed in his ears after he got the concussion in 
service.  The appellant's wife testified that the appellant 
complained of ringing in his ears months after leaving 
Vietnam.   

In light of the evidence above, the Board finds that service 
connection for tinnitus is warranted.  In this regard, the 
Board notes that the evidence shows that the appellant has 
tinnitus, and the appellant has presented credible testimony 
regarding onset and continuity.  The appellant testified that 
ringing and humming developed in his ears after he sustained 
a concussion in service, and his wife testified that tinnitus 
was present within months after separation.  In light of 
38 U.S.C.A. § 1154(b) and the appellant's testimony, the 
Board finds that it is more likely than not that the 
appellant's tinnitus is due to service.  The Board recognizes 
that the VA examiner opined that the appellant's tinnitus is 
less likely than not a result of service given the unknown 
onset and limited frequency of occurrence.  However, the 
Board notes that the appellant has presented credible 
testimony of an in service injury and in service noise 
exposure that resulted in tinnitus.  We find it more likely 
than not that the in service manifestations are related to 
the current manifestations.  The Board has weighed and 
balanced the evidence of record.  The more probative evidence 
supports the claim.  Accordingly, service connection is 
granted.  


ORDER

A compensable evaluation for bilateral hearing loss 
disability is denied.  

Service connection for tinnitus is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


